Citation Nr: 1523936	
Decision Date: 06/05/15    Archive Date: 06/16/15

DOCKET NO.  08-34 087A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for bilateral hearing loss, and if so, whether service connection is warranted.  

2.  Entitlement to service connection for a bilateral ankle disability, to include as secondary to the service-connected knee disabilities.  

3.  Entitlement to an increased disability rating for the service-connected left great ingrown toenail, rated as noncompensable prior to April 15, 2011 and rated as 10 percent disabling since April 15, 2011.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from February 1986 to January 1993.

This case is before the Board of Veterans' Appeals (Board) on appeal from March 2006 and November 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The March 2006 rating decision, in pertinent part, denied service connection for a arthritis of the right knee and bilateral ankles, hearing loss; and denied entitlement to a compensable disability rating for the service-connected left great ingrown toenail.  The Veteran's Notice of Disagreement (NOD) was received in January 2007.  The RO issued a Statement of the Case in March 2008, and the Veteran's VA Form 9 was received in November 2008.  The RO initially notified the Veteran that his Form 9 was not timely received.  However, the RO subsequently discovered that VA provided inadequate notice to the Veteran regarding the time limit for filing his Form 9.  Because of this error, the RO ultimately accepted the Veteran's November 2008 as timely.  

Regarding the ankles, on his Form 9, the Veteran checked box 9B indicating that he was only appealing specific issues and further stated "I appeal the denial of service-connection for the following issues:  "#4 chronic ingrown great toenail, left; #5, Right Knee disability; #6, Chronic low back strain/pain disability; #7, Hearing loss and Tinnitus, both bilateral."  The Board notes that Issue #5 in the statement of the case included entitlement to service connection for a right knee and bilateral ankle disorders.  In Section 10 of the VA Form 9, the Veteran provided additional argument for why he thought that VA decided his case incorrectly.  In this section, on the second page, the Veteran addressed the issue of:  "arthritis of the right knee and bilateral ankles." The Veteran disagreed with the VA examiner's findings and asserted that his ankle disabilities are secondary to his service-connected knee disability.  Based on these findings, the Board concludes that the Veteran did intend to appeal the separate issue of service connection for osteoarthritis of the bilateral ankles, and as such, the March 2006 rating decision as to the issue of service connection for a bilateral ankle disability did not became final and the issue is characterized as a direct service connection claim on the cover page of this decision.  

In the November 2009 rating decision, the RO confirmed and continued the previously assigned noncompensable rating for the service-connected ingrown left great toenail, granted service connection for osteoarthritis of the right knee and determined that new and material evidence had not been received to reopen previously denied claims of service connection for hearing loss and tinnitus.  

In a March 2013 rating decision, the RO increased the noncompensable disability rating for the chronic left ingrown great toenail to 10 percent, effective from April 15, 2011.  As the award is not a complete grant of benefits, the issue remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).  

In a June 2014 rating decision, the RO granted service connection for tinnitus and service connection for a low back disability.  

In February 2015, the Veteran testified at a video conference hearing at the RO before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of his testimony is of record.  

The VLJ who conducted the hearing noted the current appellate issue at the beginning of the hearing, and asked questions to clarify the appellant's contentions and treatment history.  The appellant provided testimony in support his claims and expressed his contentions clearly.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Moreover, neither the appellant nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  

At the hearing, the Veteran testified that he is currently employed as a security guard.  Prior to this, the Veteran had a period of unemployment due to his "right and left leg, and back disability."  See April 2011 VA Form 21-8940, Application for Increased Compensation Based on Unemployability.  On that form, the Veteran indicated that he was placed on full disability from his last employer and needed a total right knee replacement.  He also reported that he had had a left knee replacement.  An April 2012 VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits, reveals that the Veteran worked full time from October 2005 to January 2012 as a delivery person for a major company.  A March 2013 rating decision reflects that the Veteran was awarded a 100 percent schedular disability rating following a right knee replacement, effective from May 15, 2012 through June 30, 2013.  His TDIU claim was denied, and he did not appeal that determination.  Currently, the only increased rating claim on appeal is the claim for a higher rating for the ingrown toenail; and, while the record reflects that the Veteran has had some periods of unemployability, the Veteran has not asserted nor does the evidence indicate they are related to his ingrown toenail.  The record clearly shows that the Veteran has had periods of an inability to work due to his knees and back, then these issues are not currently in appellate status.  Moreover, the Veteran is currently working.  As such, a claim for entitlement to a total disability rating based on individual unemployability due to service-connected disability is not reasonably raised by the record.  See 38 C.F.R. §§ 3.340, 4.16 (2014); Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).

This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The reopened claim of service connection for a hearing loss disability; and, the claim of service connection for a bilateral ankle disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed rating decision dated in July 1993, the RO denied service connection for hearing loss based on a finding of no current disability.  

2.  Additional evidence added to the record since the July 1993 rating decision is not cumulative or redundant of evidence previously of record, and raises a reasonable possibility of substantiating the claim of service connection for bilateral hearing loss.  

3.  Throughout the period covered by this claim, the Veteran's service-connected ingrown left great toenail has been manifested by an overall disability picture that more nearly approximates a painful single scar of the left great toe; the disability is not manifested by attendant disability involving the remainder of the foot.  


CONCLUSIONS OF LAW

1.  The July 1993 rating decision which denied service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R §§ 20.302, 20.1103 (2014).  

2.  New and material evidence has been received to reopen the claims of entitlement to service connection for bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).  

3.  The criteria have been more nearly approximated for the assignment of a 10 percent rating prior to April 15, 2011 for the service-connected left great ingrown toenail; a rating in excess of 10 percent is not warranted at any period of time that is covered by this claim.  38 U.S.C.A. § § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.31, 4.20, 4.40, 4.45, 4.59, 4.71, 4.71a, 4.118, Diagnostic Codes 5299-5284, 7803, 7804 (2008) and Diagnostic Code 7804 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  By correspondence dated in April 2005 and August 2005, (prior to the March 2006 rating decision) VA notified the Veteran of the information needed to substantiate and complete his claims, to include notice of the information that he was responsible for providing, and the evidence VA would attempt to obtain.  In a January 2009, July 2009 and June 2011 letters, the Veteran was notified of how VA assigns disability ratings and effective dates of awards.  Further, the June 2011 letter was sent to the Veteran after VA notified him in May 2011 that his 2008 VA Form 9 was being considered timely as to the March 2006 rating decision.  It is not alleged that notice was less than adequate.  

The Veteran's service treatment records are associated with the record and pertinent private and VA medical records have been secured.  He was afforded VA examinations of his skin/foot in November 2007, September 2009 and February 2011.  The examiners' findings were based on review of the history and  examination of the Veteran.  These examinations are adequate because the examiners described his ingrown toenail disability and associated symptoms in detail, and supported all conclusions with analyses based on objective testing and observations.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The appellant has not identified any pertinent evidence that remains outstanding with respect to this claim.  Although the Board is requesting the Veteran's VA vocational rehabilitation folder in connection with a 1993 claim on remand, such records would not provide information relevant to the Veteran's ingrown toenail disability a decade later.  Accordingly, the VA duty to assist has been met with regard to this claim.

As the previously denied claim of service connection for hearing loss is reopened, no discussion of VA's duty to notify and assist the claimant is necessary with respect to that claim.  

II.  New and Material Evidence

Prior unappealed decisions are final.  However, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a).  When "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The provisions of 38 C.F.R. § 3.156(a) create a low threshold for finding new and material evidence, and view the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

Hearing Loss

For the purposes of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Even though disabling hearing loss is not demonstrated at separation, a veteran may, nevertheless, establish service connection for a current hearing disability by submitting evidence that a current disability is related to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).

The Veteran's original claim of service connection for hearing loss was denied in a July 1993 rating decision.  The basis for the denial was that the evidence of record at that time indicated that the Veteran did not have a current hearing loss for VA purposes.  The Veteran did not appeal the July 1993 rating decision and it became final.  

Since the July 1993 rating decision, additional evidence has been associated with the claims file, including the Veteran's February 2015 personal hearing testimony, and VA examination reports from April 2011 and August 2013.  

The April 2011 VA examination report notes that, although the Veteran's audiogram continued to show hearing within normal limits for VA purposes, the Veteran as likely as not, incurred a high frequency hearing loss in the right ear as a result of in-service noise exposure.  The examiner pointed out that a comparison of the December 1985 and August 1992 hearing tests revealed a decrease in hearing at 4000 Hz in the right ear that is greater than would be anticipated from presbycusis.  

The August 2013 VA examination report shows similar audiogram findings to those from April 2011.  In addition, the August 2013 VA examination report notes abnormal ipsilateral and contralateral acoustic reflexes bilaterally.  

At the February 2015 video conference, the Veteran testified that his hearing had decreased since the August 2013 VA examination.  Presuming the credibility of this evidence, it is new and material because it suggests that the Veteran may currently have a hearing loss disability for VA purposes.  

As the new evidence addresses the reasons for the prior denial, it is material and the claim may be reopened.  

III.  Increased Rating - Ingrown Toenail

The Veteran seeks an increased rating for the service-connected ingrown great left toenail, rated as noncompensable prior to April 15, 2011, and rated as 10 percent disabling since April 15, 2011.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  

Staged ratings must be considered, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  See also Fenderson v. West, 12 Vet. App. 119, 126 (1999) (applying this concept to initial ratings).  

The Veteran is competent to provide evidence of observable symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board finds the Veteran credible as his statements are consistent and detailed.

It is the Board's responsibility to determine whether a preponderance of the evidence supports the claim or whether the evidence is in relative equipoise, with the veteran prevailing in either event, or whether there is a preponderance of evidence against the claim, in which case the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran's left great ingrown toenail is rated by analogy to painful scars other than the head face or neck pursuant to Diagnostic Code 7899-7804.  

When a Veteran is diagnosed with an unlisted condition, it must be rated under an analogous diagnostic code. 38 C.F.R. §§ 4.20, 4.27.  The diagnostic code is "built-up" by assigning the first two digits from that part of the schedule most closely identifying the part of the body involved and then assigning "99" for the last two digits for all unlisted conditions.  Then, the disease is rated by analogy under a diagnostic code for a closely related disease that affects the same anatomical functions and has closely analogous symptomatology.  In this case, the Veteran's left ingrown toenail disability has been evaluated according to the analogous condition.  The hyphenated diagnostic code indicates that the Veteran has an unlisted disability evaluation on the basis of unstable or painful scars. 38 C.F.R. 4.20 ; 38 C.F.R. § 4.118 , Diagnostic Code 7804 (2014).

Scars are rated under Diagnostic Codes 7800-7805, and scars other than the head, face, or neck are rated under 38 C.F.R. § 4.118, Diagnostic Code 7804.  On October 23, 2008, during the course of this appeal, the rating criteria pertaining to scars were revised.  The revisions to these diagnostic codes are generally only applicable to claims filed on or after October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008).  However, the RO assigned the 10 percent rating based on the revised criteria because it inexplicably determined that the Veteran filed his claim for increase on April 15, 2011.  However, as noted above, the RO determined that the Veteran's VA Form 9, received in November 2008 was timely as to the March 2006 rating decision that denied the Veteran's February 2005 claim for increase, and therefore the Veteran's claim for an increased rating for the service-connected left great ingrown toenail has been pending since February 2005.   Because the Veteran's claim was filed before the date of the revised criteria, the Board will consider the claim under both the old, and the revised criteria given that the RO has already considered the new criteria.  

Under the criteria effective prior to October 23, 2008, Diagnostic Code 7819 provides that benign skin neoplasms are rated as disfigurement of the head, face, or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), or rated on impairment of function. 38 C.F.R. § 4.118. 

Diagnostic Code 7801 provides ratings for scars, other than the head, face, or neck, that are deep or that cause limited motion.  Scars that are deep or that cause limited motion in an area or areas exceeding 6 square inches (39 sq. cm.) are rated 10 percent disabling.  Scars in an area or areas exceeding 12 square inches (77 sq. cm.) are rated 20 percent disabling.  Scars in an area or areas exceeding 72 square inches (465 sq. cm.) are rated 30 percent disabling.  Scars in an area or areas exceeding 144 square inches (929 sq.cm.) are rated 40 percent disabling.  

Diagnostic Code 7802 provides ratings for scars, other than the head, face, or neck, that are superficial or that do not cause limited motion.  Superficial scars that do not cause limited motion, in an area or areas of 144 square inches (929 sq. cm.) or greater, are rated 10 percent disabling.  Note (1) to Diagnostic Code 7802 provides that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  Note (2) provides that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118.

Diagnostic Code 7803 provides a 10 percent rating for superficial unstable scars.  Note (1) to Diagnostic Code 7803 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118. 

Diagnostic Code 7804 provides a 10 percent rating for superficial scars that are painful on examination.  Note (1) to Diagnostic Code 7804 provides that a superficial scar is one not associated with underlying soft tissue damage.  Note (2) provides that a 10-percent rating will be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable rating.  38 C.F.R. § 4.118.  Diagnostic Code 7804 also directs the rater to see 38 C.F.R. § 4.68 (amputation rule).  38 C.F.R. § 4.118. 

Diagnostic Code 7805 provides that other scars are to be rated on limitation of function of affected part.  38 C.F.R. § 4.118.  

Under the revised criteria, effective from October 23, 2008, Diagnostic Code 7802 contemplates burn scars or scars due to other causes, not of the head, face, or neck, that are superficial and nonlinear.  A 10 percent rating is provided when the area or areas of the scarring encompass 144 square inches or greater.  

Diagnostic Code 7804 contemplates superficial scars that are unstable or painful.  38 C.F.R. § 4.118.  A superficial scar is one not associated with underlying soft tissue damage.  One or two scars that are unstable or painful are rated at 10 percent.  Three or four scars that are unstable or painful are rated as 20 percent disabling; and, five or more scars that are unstable or painful are rated as 30 percent disabling.  Id.

Note (1) to Diagnostic Code 7804 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin.  See 38 C.F.R. § 4.118, Diagnostic Code 7804, Note (1).  Note (2) to Diagnostic Code 7804 provides that if one or more scars are both unstable and painful, then 10 percent is added to the evaluation that is based on the total number of unstable or painful scars.  See 38 C.F.R. § 4.118 , Diagnostic Code 7804, Note (2).  Note (3) to Diagnostic Code 7804 provides that scars evaluated under Diagnostic Code 7800, 7801, 7802, or 7805 may also receive an evaluation under this diagnostic code when applicable.  See 38 C.F.R. § 4.118, Diagnostic Code 7804, Note (3).

The revised Diagnostic Code 7805 provides that scars, other (including linear scars) and other effects of scars evaluated under Diagnostic Codes 7800, 7801, 7802 and 7804 are to be evaluated based on any disabling effects not considered in a rating provided under diagnostic codes 7800-04 under an appropriate diagnostic code.  

The Board will evaluate the Veteran's claim under both sets of schedular criteria in the VA Schedule for Rating Disabilities in order to ascertain which version would accord him the highest rating.  According to VAOPGCPREC 7-2003 (Nov. 19, 2003), in Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003), the Federal Circuit overruled Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the extent it conflicts with the precedents of the United States Supreme Court (Supreme Court) and the Federal Circuit.  Karnas is inconsistent with Supreme Court and Federal Circuit precedent insofar as the holding in that case provides that, when a statute or regulation changes while a claim is pending before VA or a court, whichever version of the statute or regulation is most favorable to the claimant will govern unless the statute or regulation clearly specifies otherwise. Accordingly, the rule adopted in Karnas no longer applies in determining whether a new statute or regulation applies to a pending claim. Id.

However, none of the above cases or General Counsel Opinions specifically prohibits the application of a prior regulation to the period on or after the effective date of a new regulation. Thus, the rule that the Veteran is entitled to the most favorable of the versions of a regulation that was revised during his appeal allows application of the prior versions of the applicable DCs for the period on or after the effective dates of the new regulations.

The effective date of any rating assigned under the revised schedular criteria may not be earlier than the effective date of that change; the Board must apply only the earlier version of the regulation for the period prior to the effective date of change. See VAOPGCPREC 3-2000; 38 U.S.C.A. § 5110(g) (West 2014) (where compensation is awarded pursuant to any Act or administrative issue, the effective date of such award or increase shall be fixed in accordance with the facts found but shall not be earlier than the effective date of the Act or administrative issue).
VA examination in November 2007 notes the Veteran's reports of chronic recurrence of ingrown infections of his left great toenail, treated with partial removal of the nail.  Examination of the left foot did not reveal ongoing infection at that time.  Range of motion was normal and there was no pain.

In a November 2008 statement, the Veteran reported that he told the examiner that he did have pain, swelling, redness and drainage.  He asserted that his shoe never came off during the examination.  

In a September 2009 statement, the Veteran reported that his ingrown toenail is a continuous problem with chronic pain and swelling with infection that includes seepage of his left great toe.  The Veteran provided hearing testimony regarding the same in February 2015.  
 
At another VA examination in September 2009, the Veteran's left big toenail was ingrown, with slight erythema of the lateral aspect with small amounts of purulent drainage noted.  The toe was very painful to palpation.  There was no limitation of motion of the left great toe, no edema, no weakness and no instability noted.  The Veteran complained of pain with prolonged walking and standing.  When the toenail is ingrown, he has pain at rest.  The Veteran denied weakness, fatigue and lack of endurance.  There was no functional imitation on standing and walking and no evidence of abnormal weightbearing.  

Findings from a July 2011 examination report were similar to the September 2009 examination findings, with evidence of a left great ingrown toenail, pain and tenderness.  Similarly, there was no evidence of abnormal weightbearing and the Veteran could stand and walk normally.

In April 2012, the Veteran reported that he experienced swelling and drainage which resulted in irritation when wearing a shoe and caused a disturbance of gait.  He had to cut the ingrown portion out of his toe at least one time per month.  

Although the November 2007 examination report suggests that the Veteran's left big ingrown toenail was not in an active painful state at the time of the examination, the other evidence of record when considered together, shows that the ingrown portion of the Veteran's left big toenail has to be cut at least one time per month and has been a consistently chronic problem since service.  

As noted in the March 2013 rating decision, the RO assigned the 10 percent rating for the ingrown left great toenail effective from April 15, 2011.  The rating decision indicates that this effective date was assigned because that was the date of the Veteran's most recent claim for increase.  However, as noted in the Introduction section above, the Veteran filed a claim for an increased (compensable) rating for the service-connected ingrown left great toenail that was received at the RO on February 24, 2005 and this claim has been pending ever since because the RO ultimately recognized the Veteran's substantive appeal received in November 2008 as being timely received.  

Based on the medical evidence and the Veteran's competent and credible lay statements, a 10 percent disabling rating based on painful scarring by analogy is warranted for the entire period covered by this claim that is prior to April 15, 2011 pursuant to DC 7804 (2002).  In other words, the Veteran's ingrown great left toenail, which is rated by analogy to scars, is painful.  The Veteran has consistently reported pain and tenderness in the left great toe, as well as swelling, redness, drainage.  Given the Veteran's competent and credible statements regarding the chronicity and frequency of the problem, a 10 percent rating is warranted for a painful scar for the entire period covered by this claim that is prior to April 15, 2011.  

Under the criteria in effect prior to October 23, 2008, the Veteran's ingrown toenail warrants a 10 percent rating under Diagnostic Code 7804 for painful scar.  This is the maximum rating allowed under those criteria.  As only the left great toenail is involved and there is no indication that the area affected exceeds 6 square inches or is 144 square inches or greater, Diagnostic Codes 7801 and 7802 are not applicable.  As the Veteran does not have an unstable scar where there is a frequent loss of covering of skin over a scar, Diagnostic Code 7803 is not applicable.  

Under the revised criteria, in effect as of October 23, 2008, a 10 percent rating is assigned under Diagnostic Code 7804 for a painful and unstable scar.  As only one ingrown toenail is involved, which results in pain and is rated by analogy to a painful scar, and as the Veteran does not have an unstable scar, entitlement to a higher rating under the revised Diagnostic Code 7804 is not applicable.  

Other diagnostic codes have been considered.  A higher rating under Diagnostic Code 7806 for dermatitis or eczema is not appropriate as the Veteran does not meet the criteria.  A noncompensable rating is warranted if less than 5 percent of the entire body or less than 5 percent of the exposed areas are affected; and, no more than topical therapy required during the past 12- month period.  38 C.F.R. § 4.118.  

Diagnostic Code 7805 (both old and revised criteria) provides that other disabling effects of scars should be evaluated even if not considered in a rating provided under diagnostic codes 7800-04 under an appropriate diagnostic code.  38 C.F.R. § 4.118.  Id.  The evidence does not indicate that the Veteran's left great ingrown toenail has any other disabling effects.

The Board has considered whether the Veteran's recurrent left ingrown toenail could be rated under Diagnostic Code 5284 for other foot injuries.  A 10 percent rating under Diagnostic Code 5284 requires a moderate foot injury, while a higher rating requires a moderately severe or severe foot injury.  38 C.F.R. § 4.71a.  The Veteran's condition does not approximate those criteria.  While the Veteran's left great toe hurts when the ingrown toenail is active, there is no evidence of abnormal shoe wear or other disabling condition relative to the joint.  The Veteran has not contended that he is unable to ambulate or has limits on ambulation although he reports that he has a gait disturbance at times due to pain.  Physical examination revealed no evidence of limitation of motion, weakness or instability, and the Veteran could stand and walk normally albeit with pain.  The Veteran denied weakness, fatigue and lack of endurance.  The Veteran is already compensated for pain resulting from the disability and to assign a separate or higher rating pursuant to Diagnostic Code 5284 for other foot injuries would constitute pyramiding.  The Veteran's reports of pain to include on use of the foot are fully contemplated by the currently assigned 10 percent rating.  Therefore, the Board finds that a rating under Diagnostic Code 5284 is not more appropriate than a rating for painful scar.  

In summary, the Veteran's single ingrown toenail has been productive of the same symptomatology for the entire period covered by this claim.  The disability is most analogous to a painful scar.  Based on these findings, the criteria for the assignment of a 10 percent rating based on painful scar are more nearly approximated under the criteria in effect before and after October 23, 2008.  There is no other diagnostic code that would more appropriately rate the ingrown toenail than Diagnostic Code 7804 (pre October 2008) and/or Diagnostic Code 7804 (post-October 2008) which allows for a maximum schedular 10 percent rating for one painful scar.  

The Board has also considered whether an extraschedular rating is warranted.  The determination of whether a claimant is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b) is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required. 

In this case, the medical evidence fails to show anything unique or unusual about the Veteran's service-connected recurrent left ingrown toenail that would render the schedular criteria inadequate.  The Veteran's symptoms, including pain, as described above are contemplated in the rating assigned under painful and/or unstable scarring.  Accordingly, referral for consideration of an extraschedular rating is not warranted.  Moreover, even if it were argued that the schedular rating criteria were inadequate, the Board finds no reason to refer the case to the Compensation and Pension Service to consider whether an extra-schedular rating is warranted.  In this case, the evidence does not show hospitalization or marked interference with the Veteran's ability to work.  See 38 C.F.R. § 4.1.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.

Accordingly, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  In short, there is nothing exceptional or unusual about the Veteran's disability because the rating criteria reasonably describe his disability level and symptomatology.  Based on the foregoing, the Board finds the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321; Thun v. Peake, 22 Vet. App. 111 (2008). 


ORDER

New and material evidence sufficient to warrant reopening a claim of entitlement to service connection for bilateral hearing loss having been received, the claim to reopen is granted to that extent only.  

A 10 percent disability rating for the service-connected recurrent left great ingrown toenail is granted for the period of time covered by the claim that is prior to April 15, 2011; a rating in excess of 10 percent for recurrent left great ingrown toenail is denied.  


REMAND

Given that the Veteran has a service-connected left knee and right knee disability, and a diagnosed osteoarthritis of both ankles, a medical examination is necessary to determine whether there is any relationship between the two.  

VA must provide a medical examination when there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, (3) some indication that the claimed disability may be associated with the established event, injury, or disease, and (4) insufficient competent evidence of record for VA to make a decision.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2014).  The third prong, which requires evidence that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83.  

The Veteran has x-ray evidence of bilateral osteoarthritis of the ankles, but a December 2005 VA examiner opined that the Veteran's ankle arthritis was not a result of the left knee injury.  According to the Veteran's statement in February 2010, he has been told by VA doctors that his bilateral ankle condition is secondary to his service-connected bilateral knee condition.  (At the time of the March 2006 rating decision, service connection was only in effect for the left knee; however, a November 2009 rating decision granted service connection for a right knee disability).  Thus, another opinion is necessary to decide the claim.  

At his February 2015 video conference hearing, the Veteran reported that he has had problems with ankle stability since his knee replacement surgeries.  

Similarly, a VA examiner in April 2011 noted that the Veteran's hearing decreased during service and opined that it was related to excessive noise exposure in service.  At that time, however, the Veteran's degree of hearing loss did not meet the criteria for a hearing loss disability for VA purposes.  However, the Veteran has testified that his hearing is worse than when it was last examined in August 2013.  As such, another examination is necessary to decide the claim.  See McLendon, supra.

It is also noted that the Veteran applied for Vocational Rehabilitation and Employment Services in July 1993, and that such may have resulted in the creation of records relevant to his compensation claims.  Basic eligibility in VA vocational rehabilitation services requires an initial evaluation to determine whether a vocational goal is feasible. 38 C.F.R. §§ 21.40, 21.50-53. Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file. See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). VA must make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim, to include obtaining records in the custody of a Federal department or agency. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(2).

Accordingly, the case is REMANDED to the Agency of Original Jurisdiction (AOJ) for the following action:

1.  Obtain, if possible, the Veteran's VA Vocational Rehabilitation file.  See Veteran's July 1993 claim for Vocational Rehabilitation benefits.  

2.  Schedule the Veteran for a VA audio examination by a qualified audiologist who can determine whether the Veteran's hearing loss has worsened to the point that it meets the criteria for a hearing loss disability for VA purposes.  If a hearing loss for VA purposes is identified, the examiner should opine as to whether it is more likely than not (meaning likelihood greater than 50%), at least as likely as not (meaning likelihood of at least 50%), or less likely than not or unlikely (meaning that there is a less than 50% likelihood) that the Veteran's hearing loss is related to excessive noise exposure in service and/or had its onset during any period of active duty regardless of when the initial hearing loss was first identified.  The Veteran's electronic record must be reviewed and in that regard, the examiner's attention is directed to credible reports of excessive noise exposure during the Veteran's service.  The rationale for all opinions expressed should be provided.  

The examiner must keep in mind that even if a disabling hearing loss is not demonstrated at separation, a veteran may, nevertheless, establish service connection for a current hearing disability by submitting evidence that a current disability is related to service.  In this regard, the examiner should indicate if the Veteran has the type of hearing loss that is normally associated with acoustic trauma and/or excessive noise exposure.  A complete rationale for all opinions is required-the examiner should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., that he or she relied upon in reaching their conclusions.  A discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  After completing Directive 1 above, schedule the Veteran for a VA examination to determine the current nature and likely etiology of the Veteran's bilateral ankle disability, including osteoarthritis, and opine as to whether such is more likely than not (meaning likelihood greater than 50%), at least as likely as not (meaning likelihood of at least 50%), or less likely than not or unlikely (meaning that there is a less than 50% likelihood) caused by or otherwise related to service.  

The examiner should also opine as to whether the Veteran's bilateral ankle disability was more likely than not (meaning likelihood greater than 50%), at least as likely as not (meaning likelihood of at least 50%), or less likely than not or unlikely (meaning that there is a less than 50% likelihood) due to or caused by the service-connected right and left knee disabilities.

The examiner should also opine as to whether the Veteran's bilateral ankle disability was more likely than not (meaning likelihood greater than 50%), at least as likely as not (meaning likelihood of at least 50%), or less likely than not or unlikely (meaning that there is a less than 50% likelihood) aggravated (made permanently worse beyond natural progression) by the service-connected right and left knee disabilities.  

The Veteran's electronic record must be reviewed, including the Veteran's service treatment records which document a February 1987 left ankle injury during PT.  

The rationale for all opinions expressed should be provided.  

4.  After undertaking any other development deemed to be warranted, the AOJ should then re-adjudicate the claims of service connection for hearing loss and a bilateral ankle disability.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the requisite opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


